UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (MARK ONE) (x)Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 29, 2007 or ()Transition Report Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934(No Fee Required) Commission File No. 0-12718 SUPERTEX, INC. (Exact name of Registrant as specified in its Charter) California 94-2328535 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification #) 1235 Bordeaux Drive Sunnyvale, California 94089 (Address of principal executive offices) Registrant's Telephone Number, Including Area Code:(408) 222-8888 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[ X ] No[] Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Act). Check one. Large accelerated filer []Accelerated filer [ X ]Non-accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes[]No[ X ] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at November 6, 2007 Common Stock, no par value 13,650,202 Exhibit index is on Page 28 Total number of pages: 32 1 SUPERTEX, INC. QUARTERLY REPORT - FORM 10Q Table of Contents Page No. PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Statements of Income 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 26 PART II – OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 28 Item 4. Submission of Matters to a Vote of Security Holders 28 Item 5. Other Information 28 Item 6. Exhibits 28 Signature 29 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements SUPERTEX, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (unaudited) (in thousands, except per share amounts) Three Months Ended Six Months Ended September 29, 2007 September 30, 2006 September 29, 2007 September 30, 2006 Net sales $ 22,029 $ 26,521 $ 42,791 $ 51,086 Cost of sales(1) 9,020 10,305 17,096 20,142 Gross profit 13,009 16,216 25,695 30,944 Research and development(1) 3,858 3,658 7,623 7,607 Selling, general and administrative(1) 4,192 3,826 7,838 7,629 Total operating expenses 8,050 7,484 15,461 15,236 Income from operations 4,959 8,732 10,234 15,708 Interest income 1,441 1,202 2,821 2,313 Other income (expense), net 146 (234 ) 273 (57 ) Income before provision for income taxes 6,546 9,700 13,328 17,964 Provision for income taxes 2,045 3,704 4,354 7,052 Net income $ 4,501 $ 5,996 $ 8,974 $ 10,912 Net income per share: Basic $ 0.33 $ 0.44 $ 0.65 $ 0.80 Diluted $ 0.32 $ 0.43 $ 0.64 $ 0.78 Shares used in per share computation: Basic 13,755 13,671 13,767 13,658 Diluted 13,987 13,989 13,999 14,000 (1) Includes amortization of employee stock-based compensation as follows.See Note 2 for more information: Cost of sales $ 132 $ 92 $ 274 $ 157 Research and development $ 189 $ 396 $ 465 $ 783 Selling, general andadministrative $ 183 $ 163 $ 421 $ 359 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 3 SUPERTEX, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited, in thousands) September 29, 2007 March 31, 2007 ASSETS Current Assets: Cash and cash equivalents $ 22,630 $ 22,652 Short-term investments 120,311 116,264 Trade accounts receivable 14,222 12,793 Inventories 16,845 14,238 Prepaid expenses and other current assets 3,141 2,172 Deferred income taxes 8,122 8,123 Total current assets 185,271 176,242 Property, plant and equipment, net 10,258 8,651 Other assets 391 140 Deferred income taxes 1,823 899 TOTAL ASSETS $ 197,743 $ 185,932 LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Trade accounts payable $ 5,064 $ 4,120 Accrued salaries and employee benefits 12,584 12,102 Other accrued liabilities 1,883 2,175 Deferred revenue 3,279 2,965 Income taxes payable 3,318 Total current liabilities 22,810 24,680 Income taxes payable, noncurrent 5,101 TOTAL LIABILITIES $ 27,911 $ 24,680 Commitments and contingencies (See Note 7) Shareholders’ equity: Preferred stock, no par value 10,000 shares authorized, none outstanding Common stock, no par value 30,000 shares authorized; issued andoutstanding 13,773 shares and 13,794 shares 57,279 54,741 Retained earnings 112,553 106,511 TOTAL SHAREHOLDERS’ EQUITY 169,832 161,252 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 197,743 $ 185,932 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 4 SUPERTEX, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited, in thousands) Six Months Ended CASH FLOWS FROM OPERATING ACTIVITIES September 29, 2007 September 30, 2006 Net income $ 8,974 $ 10,912 Non-cash adjustments to net income: Depreciation 1,388 1,340 Provision for doubtful accounts and sales returns 524 575 Provision for excess and obsolete inventories 850 1,189 Stock-based compensation expense 1,160 1,378 Tax benefit related to stock-based compensation plans 363 526 Excess tax benefit related to stock-based compensation plans (181 ) (292 ) Gain on disposal of property, plant and equipment (200 ) - Changes in operating assets and liabilities: Short-term investments, categorized as trading (447 ) 745 Trade accounts receivable (1,953 ) (1,884 ) Inventories (3,457 ) (1,459 ) Prepaid expenses and other assets (1,220 ) (456 ) Trade accounts payable and accrued expenses 1,134 277 Deferred revenue 314 815 Deferred income taxes (923 ) - Income taxes payable 1,690 397 Net cash provided by operating activities 8,016 14,063 CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property, plant and equipment (2,995 ) (1,968 ) Proceeds from disposal of property and equipment 200 - Purchases of short-term investments, categorized as available for sale (67,100 ) (186,664 ) Sales and maturities of short-term investments, categorized as available for sale 63,500 166,465 Net cash used in investing activities (6,395 ) (22,167 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from exercise of stock options and employee stock purchase plan 1,425 2,124 Repurchase of common stock (3,249 ) (1,107 ) Excess tax benefit related to stock-based compensation plans 181 292 Net cash provided by (used in) financing activities (1,643 ) 1,309 NET DECREASE IN CASH AND CASH EQUIVALENTS (22 ) (6,795 ) CASH AND CASH EQUIVALENTS: Beginning of period 22,652 27,654 End of period $ 22,630 $ 20,859 Supplemental cash flow disclosures: Income taxes paid, net of refunds $ 4,185 $ 6,360 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 5 SUPERTEX, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1 – Organization and Basis of Presentation The accompanying unaudited condensed consolidated financial statements of Supertex, Inc. and its subsidiary have been prepared in accordance with accounting principles generally accepted (“GAAP”) in the United States of America.This financial information reflects all adjustments, which are, in the opinion of the Company’s management, of normal recurring nature and necessary to present fairly the statements of financial position as of September 29, 2007 and March 31, 2007, results of operations for the three and six months ended September 29, 2007 and September 30, 2006, and cash flows for the six months ended September 29, 2007 and September 30, 2006.The March 31, 2007 balance sheet was derived from the audited financial statements included in the 2007 annual report on Form 10-K.All significant intercompany transactions and balances have been eliminated. The condensed consolidated financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in these financial statements have been condensed or omitted pursuant to such rules and regulations, although the Company believes the disclosures which are made are adequate to make the information presented not misleading.These financial statements should be read in conjunction with the audited condensed consolidated financial statements of Supertex, Inc. for the fiscal year ended March 31, 2007, which were included in the annual report on Form 10-K. Interim results are not necessarily indicative of results for the full fiscal year.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements as well as the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates, and such differences may be material to the financial statements. The results of operations for the three and six months ended September 29, 2007 are not necessarily indicative of the results to be expected for any future periods. The Company reports on a fiscal year basis and it operates and reports based on quarterly periods ending on the Saturday nearest the end of the applicable calendar quarter, except in a 53-week fiscal year, in which case the additional week falls into the fourth quarter of the fiscal year.Fiscal 2008 will be a 52-week year.The three months ended September 29, 2007, March 31, 2007, and September 30, 2006, all consist of thirteen weeks. Reclassification For presentation purposes, certain prior period amounts have been reclassified to conform to the reporting in the current period financial statements. These reclassifications do not affect the Company’s net income, cash flows or net shareholders’ equity. Recent Accounting Pronouncements In February 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities (SFAS No. 159), which permits entities to elect to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value. This election is irrevocable. SFAS No. 159 will be effective for the Company in fiscal 2009. The Company is currently assessing the potential impact that the adoption of SFAS No. 159 will have on its financial statements. In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements (SFAS No. 157), which defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosures about fair value measurements. SFAS No. 157 does not require new fair value measurements, but provides guidance on how to measure fair value by providing a fair value hierarchy used to classify the source of the information. This statement is effective for the Company in fiscal 2009. The Company is currently assessing the potential impact that the adoption of SFAS No. 157 will have on its financial statements. In June 2006, the FASB issued FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes: An Interpretation of FASB statement No. 109 (FIN 48). FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with SFAS No. 109. This interpretation defines the minimum recognition threshold a tax position is required to meet before being recognized in the financial statements. The Company adopted FIN 48 on April 1, 2007 as a change in accounting principle, and has recorded the cumulative effect of adoption of $93,000 as a decrease in the opening balance of retained earnings in the first quarter of fiscal 2008, as permitted by the transition provisions of FIN 48. See Note 5. 6 SUPERTEX, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS(CONTINUED) (unaudited) Note 2 - Stock-Based Compensation Effective April 2, 2006, the Company adopted the provisions of SFAS No. 123(R),
